Citation Nr: 1818474	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-27 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to October 1963.  He died in January 2009.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant was scheduled to appear before the Board at the RO on August 18, 2016.  However, on July 22, 2016, she cancelled her Board hearing.

The above-referenced issues were previously remanded by the Board in September 2016 for further development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1. The immediate cause of the Veteran's death was end-stage liver disease. Conditions contributing to his immediate cause of death were hepatitis C and alcohol use.

2. The Veteran sought treatment for abdominal pain and reported a history of gastroenteritis during his period of service.   

3. The Veteran's hepatitis C did not begin during active service, and was not caused or aggravated by any incident of his active service.  

4. The Veteran's alcohol use and end-stage liver disease did not begin during active service, and were not caused or aggravated by any incident of his active service.

5. The Veteran served on active duty from September 1, 1958 to October 10, 1963.   

6. The Veteran's foreign service did not include service in the Republic of Vietnam on any dates from February 28, 1961, through October 10, 1963.


CONCLUSIONS OF LAW

1. The cause of the Veteran's death was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C. §§ 501, 1110, 1112, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.312 (2017).

2. The criteria for basic entitlement to non-service connected death pension benefits are not met. 38 U.S.C. § 5141 (a) (2014); 38 C.F.R. § 3.3 (b)(4) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of Death

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The record reflects that, at the time of his death, the Veteran was not service-connected for any disability; nevertheless, the appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Accordingly, the Board will examine whether either the Veteran's primary cause of death or any of the contributing causes of death should have been granted service connection.

The Veteran's death certificate reports that he died from end-stage liver disease, with underlying causes of hepatitis C and alcohol.  The appellant has argued that the Veteran's hepatitis C may be due to having been injected with unsterilized needles during his period of service. 

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection for certain chronic diseases may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  See 38 C.F.R. § 3.307(d), 3.309(a).  Although cirrhosis of the liver is a chronic disease, hepatitis C is not among the diseases for which the presumption and continuity of symptoms is available.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In July 2009, the appellant claimed filed a claim for service-connection for the cause of the Veteran's death.  The Veteran's death certificate indicated that hepatitis C was a contributing cause of his death and the appellant argued that he contracted the hepatitis C virus during his period of service.  She stated that at the hepatitis treatment program at VA Hospital in West Palm Beach she had been told that many people in the hepatitis program were there due to needles that had been reused during the Veteran's period of service.  She also said that her husband had no other sexual partners, no history of drug use, or risk factors for hepatitis.  

The appellant provided a hepatitis risk assessment quiz that had been completed by the Veteran.  The assessment indicated that the Veteran's period in the military was a risk factor for hepatitis C.  The appellant also submitted a notification from the Florida Department of Health that the Veteran tested positive for hepatitis C on October 5, 1999.  

The Veteran's service treatment records (STR) document that the Veteran received several immunizations during his period of service; however, his STRs, including his examination at separation, are silent for any diagnosis of the hepatitis C virus. 

After review of the evidence of record, the Board finds that the evidence of record weighs against a finding that either the primary cause of death or any of the contributing causes of death were related to his period of active service.

First, the Board finds that the competent evidence of record weighs against a finding that the Veteran's hepatitis C virus was contracted during service, or was otherwise due to, his period of service.  The only competent medical opinion of record does not provide a nexus between the Veteran's hepatitis C and his period of active service.  The January 2018 examiner noted that the Veteran's in-service gastroenterology complaints would be extremely unlikely to represent hepatitis C, which is asymptomatic until there are liver abnormalities usually occurring many years after exposure.  The examiner also indicated that it was unlikely that hepatitis C contracted during the Veteran's period of service would remain undetected until 35 years after separation from service.

The only evidence supporting an etiological relationship between the Veteran's hepatitis C and his period of service is the statements of the appellant.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the determination as to whether the Veteran's hepatitis C is due to his period of active service falls outside the realm of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the appellant is competent to report that the Veteran did not have any other known risk factors for hepatitis C beyond his experiences in military service, the Board finds this statement to not be credible.  While the Board finds the hepatitis risk assessment quiz to be probative regarding the Veteran's potential exposures to hepatitis C, the Board notes that the quiz was not an exhaustive list regarding hepatitis risk factors.  Further, the evidence indicates that the Veteran himself was unsure regarding his potential exposure to various risk factors.  A February 4, 2003 VA evaluation indicated that the Veteran was unsure what vaccinations he had received and whether he had ever had a blood transfusion.  The evidence is also unclear as to the extent of the Veteran's potential exposure to hepatitis C in a medical environment, subsequent to service. The October 1999 examination that diagnosed the Veteran with hepatitis C indicates that it was performed during a routine blood test. 

As the evidence indicates that the Veteran was unsure if he had ever undergone a blood transfusion or what vaccinations he had received, and that he periodically had blood taken for medical purposes, the Board finds that the appellant's assertions that the Veteran had no other potential exposure to hepatitis C to lack credibility.   As the competent, credible evidence of record weighs against a finding that the Veteran contracted the hepatitis C virus or was diagnosed with hepatitis C during his period of service, the Board finds that service connection for hepatitis C is not warranted.  As service connection for hepatitis C is not warranted, service connection for the cause of death on the basis of hepatitis C must be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312. 

The Board also finds that service connection is not warranted for the Veteran's other primary and contributory causes of death, alcohol abuse and end-stage liver disease.  First, service-connection for alcohol abuse is not warranted in this case.  The Board notes that direct service connection may be granted only when a disability was incurred or aggravated in line of duty and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301 (a) (2017).  The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service. Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

There is no basis for a grant of service connection for alcohol abuse in this case.  As noted, service connection cannot be granted on a direct basis for alcohol abuse by law and secondary service connection is not available as the Veteran is not service-connected for any other condition.  Accordingly, service connection for alcohol abuse and service connection for the cause of death on that basis is denied.  

Lastly, the evidence of record does not support service connection for end-stage liver disease.  The Board notes that a December 2008 evaluation by Treasure Coast Hospices reported that the Veteran had end-stage liver disease due to his hepatitis C and alcohol use.  Service connection for both of these conditions has been determined to be not warranted.  As the evidence of record does not otherwise indicate that the Veteran's end-stage liver disease was due to his period of active service, service-connection for end-stage liver disease and service connection for the cause of death on that basis is denied.  

As the evidence weighs against a relationship, either causal or contributory, between any of the causes of the Veteran's death and his period of active service, the Board concludes that service connection for the cause of his death and DIC entitlement are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 C.F.R. § 3.102.

Death Pension

Under the law as it reads in pertinent part, basic entitlement to death pension exists if a Veteran served for 90 days or more during a period of war and the claimant meets the net worth requirements of § 3.274 and annual income requirements. 38 C.F.R. § 3.23.  38 U.S.C. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3 (b)(4). 38 U.S.C. §§ 1521 (j), 1541(a); 38 C.F.R. § 3.3 (4)(b). 

In the present case, the evidence shows that the Veteran's period of active duty service began on September 1, 1958 and ended on October 10, 1963.  

The pertinent period of wartime service in the present appeal, considering the dates of the Veteran's service, is from February 28, 1961, to May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period; and from August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2 (f) (2017).  

Unless the Veteran had service in the Republic of Vietnam during his period of service from September 1, 1958 to October 10, 1963, the Veteran would not meet the criteria for pension of service of 90 days or more during a period of war.  Unfortunately, the evidence of record does not support the appellant's claim.  Review of the Veteran's personnel records indicate that the Veteran's only foreign service during his period of active service took place with the Royal Air Force (RAF) in Woodbridge, England.  

While the Board is sympathetic to the appellant's claim, because the Veteran was not a Veteran of a period of war, the appellant's appeal as to basic entitlement to death pension benefits must be denied. 38 U.S.C. § 1541 (a).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Hupp v. Nicholson, 21 Vet. App. 342   (2007), the United States Court of Appeals for Veterans Claims held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In an August 2009 letter (and the August 2012 statement of the case), VA informed the appellant of the evidence necessary to substantiate claims for DIC benefits in accordance with Hupp, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible. 

The Veteran's service treatment records, service personnel records, certificate of death, VA and private treatment records, and a VA medical opinion have been associated with the claims file.  The Board finds that the January 2018 medical opinion adequately addressed questions of whether the Veteran's hepatitis C was incurred during, or otherwise caused by his period of service based on the evidence of record. The Board finds that the opinion was based on a fully adequate medical history and the examiner included adequate reasons and bases for the opinion rendered.

The Board notes that additional private treatment records were requested in the Board's September 2016 remand.  In June 2017, the appellant was sent a letter requesting that she identify any outstanding private treatment related to the Veteran's hepatitis C, including his private hepatologist, and to complete and return the necessary medical authorizations to obtain any outstanding, relevant private records.  Since the 2017 letter, the appellant has not provided VA with authorizations to obtain records from the Veteran's hepatologist and the appellant has not identified any outstanding, relevant treatment records.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  To the extent that VA has obtained any relevant records identified by the appellant and has been given proper authorizations to obtain those records, the Board finds that the duty to assist has been met.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating these claims.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to non-service connected death pension benefits is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


